DETAILED ACTION 
The amendment submitted on January 14, 2021 has been entered.  Claims 40-41, 43-44, and 57-76 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of the following species for initial examination is acknowledged:  “primary biliary cirrhosis” as the hepatobiliary disease, “serlopitant” as the NK-1 antagonist, and “obeticholic acid” as the FXR agonist.  All of the pending claims are drawn to the elected species.  
Maintained Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indi-cating obviousness or nonobviousness.  
Claims 40-41, 43-44, and 57-76 remain rejected under 35 U.S.C. 103 as being unpatent-able over Zhang (WO 2014/209962 A1) in view of Steiner (US 2016/0108082 A1), Manku (US 2014/0187633 A1), and Lancaster (WO 2016/176208 A1).  
Zhang (cited in the prior action) discloses (abstract) methods for treating pruritus with NK-1 receptor antagonists, such as serlopitant, including treating pruritus associated with liver diseases, such as primary biliary cirrhosis (p. 23), as well as many other disorders recited in instant claim 57 (see, generally, pp. 22-24), in combination with an additional antipruritic or therapeutic agent (p. 25-29), such as a bile absorption-reducing or bile sequestering agents like ursodeoxy-cholic acid (p 28).  Suitable dosage amounts of serlopitant include 1 mg, 3 mg, and 5 mg, admin-istered one or more times per day, for example, oral administration at bedtime, for two or more weeks (pp. 3-4), which meets the limitations of claims 63-68.  Zhang also discloses topical admin-istration (pp. 14-20) within the meaning of claims 69-70.  Finally, it suggests the loading dose and maintenance dose scheme (pp. 3-4 and 35-36) of claims 71-76.  
The difference between the prior art and the claims at issue is that Zhang does not specifically disclose combination treatment with the FXR agonist obeticholic acid.  
Steiner (cited in the prior action), however, discloses (para. 0029) a method of treating a “FXR mediated disease or condition in a subject comprise of administering an effective amount of obeticholic acid,” wherein the disease or condition is, among other things, primary biliary cirrhosis (see also para. 0239, 0257, and 0263).  Steiner further acknowledges that itching, i.e., pruritus, is a known symptom of such cholestatic diseases (para. 0263).  Manku (cited in the prior action) likewise discloses (see, e.g., claim 15) a method of treating primary biliary cirrhosis with obeticholic acid, and Lancaster (cited in the prior action) discloses (para. 0002-03) that “obet-icholic acid … shows a potent FXR activating activity, and accordingly offers great promise for the treatment of FXR-mediated diseases or conditions,” such as “primary biliary cirrhosis (PBC), also known as primary biliary cholangitis.”  


Response to Arguments 
Applicant argues (see applicant’s Remarks, submitted January 14, 2021, at p. 6) that “Zhang does not teach combining serlopitant with an agent that treats the underlying condition, hepato-biliary disease” but instead Zhang merely suggests that serlopitant may be used to treat pruritus in combination with another antipruritic agent.  The rationale, however, for using these two drugs in combination is that the prior art discloses that they are separately useful for treating primary biliary cirrhosis (see, e.g., Zhang at para. 0086, Steiner at 0304, Manku at para. 0003, and Lancaster at para. 0302).  With respect to applicant’s assertion that Zhang does not actually disclose treating primary biliary cirrhosis, the examiner sees no meaningful difference between the following two hypothetical methods: 
A method of treating pruritis in a patient with primary biliary cirrhosis comprising administering serlopitant.  
A method of treating primary biliary cirrhosis in a patient with pruritis comprising administering the very same drug.  
This is, of course, a simplification of the actual facts at issue, but it nevertheless illustrates the examiner’s position.  
Applicant also argues (Remarks at p. 7) that the rejection fails to consider the teachings of the references as a whole and is based upon impermissible hindsight as evidenced by the examiner not providing any “rationale as to why a skilled artisan would have been motivated to 
2144.06    Art Recognized Equivalence for the Same Purpose 
I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
As outlined in the rejection, above, it was known in the prior art that both serlopitant (Zhang) and obeticholic acid (Steiner, Manku, and Lancaster) are useful for treating primary biliary cirrho-sis, so the examiner maintains that the rejection is consistent with the guidance in MPEP 2144.06(I) and applicant’s arguments in this regard are not persuasive.  
Applicant further argues (Remarks at p. 7) that “Manku teaches away from the use of obeticholic acid as a therapy for primary biliary cirrhosis” because this reference “teaches that the compounds described therein may be employed as replacement therapies for other active agents (including as a replacement for obeticholic acid) to treat the underlying hepato-biliary disorder as well as any associated symptom of pruritus.”  Applicant asserts that, instead of the 
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”